Citation Nr: 0633538	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  04-07 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than June 28, 
2000, for the award of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than September 
9, 2002, for the award of a 10 percent rating for bilateral 
hearing loss.  

3.  Entitlement to separate 10 percent ratings for tinnitus 
of each ear.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1984.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

Procedural history

In an April 2003 rating decision, the RO increased the rating 
for the veteran's service-connected bilateral hearing loss to 
10 percent, effective September 9, 2002.  In addition, the RO 
denied separate 10 percent ratings for service-connected 
tinnitus of each ear.  

On behalf of the veteran, in November 2003, his 
representative submitted a notice of disagreement with the 
issue of entitlement to separate 10 percent ratings for 
tinnitus of each ear.  Following the issuance of a Statement 
of the Case in January 2004, the veteran's representative 
perfected a timely appeal of the issue in February 2004.  

The Board notes that the issue of entitlement to separate 10 
percent ratings for tinnitus of each ear was previously the 
subject of a stay imposed by the Secretary pending VA's 
appeal of the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Smith v. Nicholson, 19 Vet. 
App. 63 (2005).  In June 2006, after considering VA's appeal, 
the United States Court of Appeals for the Federal Circuit 
reversed the Court's decision in Smith, and affirmed VA's 
long-standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10 percent rating for tinnitus, 
whether unilateral or bilateral.  Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of those claims consistent with VA's 
longstanding interpretation that a single 10 percent rating 
is the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as unilateral 
or bilateral.  Thus, the Board will proceed with adjudication 
of this issue in the decision below.  

With respect to the remaining issues on appeal, in October 
2003, the veteran submitted a notice of disagreement with the 
April 2003 rating decision discussed above, indicating that 
he disagreed with the effective date assigned for the 10 
percent rating for bilateral hearing loss.  He further raised 
a claim for an earlier effective date for the award of 
service connection for tinnitus.   

In June 2004, the RO issued a Statement of the Case (SOC) 
addressing the issues of entitlement to an earlier effective 
date for the 10 percent rating for hearing loss, as well as 
the issue of entitlement to an earlier effective date for the 
award of service connection for tinnitus.  The veteran 
subsequently filed a timely VA Form 9, Substantive Appeal, in 
August 2004 addressing both issues.

The Board notes that appellate review generally is initiated 
by a notice of disagreement (NOD) and completed by a 
substantive appeal after a Statement of the Case (SOC) is 
furnished.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2006).  Because in this case the RO first addressed 
the veteran's claim of entitlement to an earlier effective 
date for the award of service connection for tinnitus in the 
June 2004 SOC, the veteran's indication on the VA Form 9 that 
he wished to appeal this issue would ordinarily be construed 
as an NOD that would prompt the Board to remand that claim 
for the RO to issue an SOC and provide a reasonable amount of 
time for the appellant to submit a substantive appeal.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

However, because an SOC was already issued which notified the 
veteran of the regulations pertaining to effective dates and 
explained to him the reason for the denial of the claim, to 
remand the claim to have an SOC issued would be superfluous.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207 (1993) 
(a remand is unnecessary even where there is error on the 
part of VA, where such error was not ultimately prejudicial 
to the veteran's claim).  

For these reasons, the Board finds that its jurisdiction 
extends to consideration of the issue of entitlement to an 
earlier effective date for the award of service connection 
for tinnitus and that the veteran will not be prejudiced by 
its consideration of this issue.  See Rowell v. Principi, 4 
Vet. App. 9, 17 (1993) (holding that lack of timely filed 
substantive appeal does not deprive Board of jurisdiction 
over appeal initiated by a timely notice of disagreement); 
Beryle v. Brown, 9 Vet. App. 24, 28 (1996) (holding that, 
where Board proceeded to review claims on appeal where no 
substantive appeal was filed, Board implicitly waived the 
filing requirement of the substantive appeal as to those 
claims).  


FINDINGS OF FACT

1.  The veteran's original claim of entitlement to service 
connection for tinnitus was received by VA on June 28, 2000.

2.  In a December 2000 rating decision, the RO granted 
service connection for bilateral tinnitus, effective June 28, 
2000; although he was notified of this decision and his 
appellate rights in a December 2000 letter, the veteran did 
not perfect an appeal within the applicable time period.

3.  The veteran's claim for an increased rating for bilateral 
hearing loss was received by VA on September 9, 2002.  In 
support of this claim, the RO received a July 23, 2002 VA 
clinical record showing treatment for bilateral hearing loss.  

4.  It is not factually ascertainable from the evidence of 
record that in the year prior to July 23, 2002, an increase 
in the veteran's hearing loss disability occurred.

5.  The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 28, 
2000, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2006).

2.  The criteria for an effective date of July 23, 2002, but 
no earlier, for the award of a 10 percent rating for 
bilateral hearing loss have been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).

3.  There is no legal basis for the assignment of separate 10 
percent ratings for tinnitus of each ear.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §4.87, Diagnostic Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2006).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a February 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim for an increased rating, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  The letter also 
generally advised the veteran to submit or identify 
information in support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No 05-7157 (Fed. Cir. April 5, 2006) (holding 
that due process concerns with respect to VCAA notice must be 
pled with specificity).  

In that regard, the Board notes that the veteran received 
notification of the requirements for establishing an 
effective date in the June 2004 SOC.  See Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006).  
Moreover, as set forth in more detail below, the facts are 
not in dispute with respect to the veteran's tinnitus claims 
and the law is dispositive of these appeals.  The Court has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service clinical records identified by the 
veteran.  The veteran has identified no additional clinical 
records.  Given the nature of the issues on appeal and given 
the veteran's contentions, the Board can conceive of no 
avenue of evidentiary development which would assist him in 
his claims.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)( 2006).  

Therefore, the Board finds that VA has fulfilled its VCAA 
duties to the veteran.  A remand for additional notification 
or development would only result in unnecessarily delaying 
this matter with no benefit flowing to the veteran.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no 
further notification or development action is necessary on 
the issues now being decided.  Again, neither the veteran nor 
his representative has argued otherwise.  

Factual Background

The veteran's service medical records show that he was 
treated for perforated tympanic membranes and decreased 
hearing acuity.  

In October 1984, shortly after his separation from service, 
the veteran submitted an application for VA compensation 
benefits, seeking service connection for hearing loss.  His 
application is silent for any mention of tinnitus, as is 
post-service medical evidence obtained in support of his 
claim.  

In an April 1985 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned an initial 
zero percent rating, effective June 16, 1984.  The veteran 
appealed the RO's decision, arguing that a compensable rating 
was warranted.  In a May 1986 decision, the Board denied a 
compensable rating for the veteran's bilateral hearing loss.

In September 1989, the veteran filed a claim for an increased 
rating for his service-connected bilateral hearing loss.  His 
claim is silent for any mention of tinnitus, as is medical 
evidence received in support of that claim.  In an October 
1989 rating decision, the RO confirmed and continued the zero 
percent rating for the veteran's bilateral hearing loss.  
Although he was notified of that decision and his appellate 
rights in a November 1989 letter, he did not perfect an 
appeal.

In October 1992, the veteran again filed a claim for an 
increased rating for his service-connected bilateral hearing 
loss.  His claim is silent for any mention of tinnitus.  In 
support of his claim, the veteran submitted service and VA 
medical records, dated from November 1989 to November 1992.  
In pertinent part, these records show that the veteran sought 
treatment for hearing loss and ruptured eardrums on several 
occasions.  He was fitted with hearing aids in October 1992.  
At a follow-up examination, he reported that he had been 
adapting well to his hearing aids, but had noticed some 
worsening in his hearing, as well as some intermittent 
tinnitus, left greater than right.  The assessment was 
bilateral sensorineural hearing loss.  

In an April 1993 rating decision, the RO confirmed and 
continued the zero percent rating for the veteran's bilateral 
hearing loss.  The veteran disagreed with the RO's decision 
in May 1993, and a Statement of the Case was issued to him in 
June 1993.  The veteran, however, did not perfect an appeal.

In March 1997, the veteran again filed a claim for an 
increased rating for his service-connected bilateral hearing 
loss.  His claim is silent for any mention of tinnitus.  In 
support of his claim, the veteran was afforded a VA medical 
examination in June 1997, at which he complained of hearing 
loss and reported constant, bilateral tinnitus.  

In a July 1997 rating decision, based on the results of 
audiometric testing conducted at the June 1997 VA medical 
examination, the RO confirmed and continued the zero percent 
rating for the veteran's bilateral hearing loss.  Although 
the veteran was notified of this decision and his appellate 
rights in a July 1997 letter, he did not appeal.

On June 28, 2000, VA received the veteran's claim of service 
connection for tinnitus, which he indicated had been present 
since service.  He also claimed entitlement to an increased 
rating for his service-connected bilateral hearing loss.  

In August 2000, the veteran underwent VA audiological 
examination at which he reported constant, bilateral tinnitus 
since service.  Audiometric testing revealed that the 
veteran's right pure tone thresholds were 40, 45, 40, 50, and 
45 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively.  Left ear pure tone thresholds were 40, 40, 60, 
60, and 45 decibels at the same tested frequencies.  Average 
speech reception thresholds were 45 decibels on the right and 
51 decibels on the left.  Speech recognition was 88 percent 
correct on the right and 78 percent correct on the left.

In a December 2000 rating decision, the RO granted service 
connection for bilateral tinnitus and assigned an initial 10 
percent rating under Diagnostic Code 6260, effective June 28, 
2000.  In addition, the RO confirmed and continued the zero 
percent rating for the veteran's bilateral hearing loss.  The 
veteran was notified of this decision and his appellate 
rights in a December 2000 letter, but he did not appeal.  

On September 9, 2002, VA received the veteran's most recent 
claim for an increased rating for his service-connected 
bilateral hearing loss.  In support of his claim, he 
submitted the results of July 23, 2002 VA audiometric 
studies.  While the study showed decreased hearing acuity, 
the examiner indicated that the data was likely more elevated 
than the veteran's true organic thresholds.  He indicated 
that the veteran's true hearing acuity was likely not 
significantly poorer than indicated by his last audiometric 
test in 2000.  The examiner also noted that although the 
veteran had used hearing aids in the past, he had since lost 
them and wished to acquire new ones.  

In April 2003, the veteran was afforded a VA audiology 
examination.  Audiometric testing revealed that the veteran's 
right pure tone thresholds of 40, 35, 45, 45, and 50 decibels 
at 500, 1,000, 2,000, 3,000 and 4,000 hertz, respectively.  
Left ear pure tone thresholds were 40, 45, 50, 55, and 60 
decibels at the same tested frequencies.  Average speech 
reception thresholds were 43.75 decibels on the right and 
52.5 decibels on the left.  Speech recognition was 80 percent 
correct on the right and 74 percent correct on the left.

In an April 2003 rating decision, the RO increased the rating 
for the veteran's service-connected bilateral hearing loss to 
10 percent pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
6100.  The effective date of the 10 percent rating was 
September 9, 2002, the date of receipt of the veteran's claim 
for an increased rating.  In addition, the RO denied separate 
10 percent ratings for service-connected tinnitus of each 
ear, noting that he was receiving the maximum rating legally 
available.  

In October 2003, the veteran disagreed with the RO's 
decision.  He argued that an earlier effective date was 
warranted for the 10 percent rating for hearing loss, "as I 
had to be given hearing aids way back in 1984 by the VA 
medical center."  He indicated that "I can't believe that 
it is only now that my loss has been increased to 10% when I 
needed hearing aids almost 20 years ago."  The veteran 
further argued that an earlier effective date was warranted 
for the award of service connection for tinnitus, as "the 
records will reflect that my tinnitus had been diagnosed well 
before 2000."  

Entitlement to an effective date earlier than June 28, 2000, 
for the award of service connection for tinnitus.

The veteran seeks an effective date earlier than June 28, 
2000, for the award of service connection for tinnitus.  He 
essentially argues that an earlier effective date is 
warranted as he has had tinnitus since service.  

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2006).

The pertinent facts in this case are not in dispute.  The 
veteran's original claim of service connection for tinnitus 
was received by VA on June 28, 2000.  In a December 2000 
rating decision, the RO granted service connection for 
tinnitus and assigned an initial 10 percent rating, effective 
June 28, 2000.  The veteran was duly notified of this 
decision and his appellate rights, but he did not perfect an 
appeal within the applicable time period.  He does not 
contend otherwise.  Under these circumstances, the December 
2000 rating decision assigning the June 28, 2000 effective 
date is final and may not be reconsidered on the same factual 
basis.  38 U.S.C.A. §§ 7104, 7105 (West 2002).  

Indeed, the Board notes that in a recent decision, the Court 
held that there can be no free-standing claim for an earlier 
effective date.  Rather, once a rating decision awarding 
service connection and assigning an effective date has become 
final, a claimant's only recourse is to have the final 
decision revised on the grounds of clear and unmistakable 
error (CUE).  Rudd v. Nicholson, No. 02-0300 (U.S. Vet. App. 
August 18, 2006).  In this case, none of the veteran's 
statements contain specific allegations of error in fact or 
law in the December 2000 rating decision, as required to 
allege CUE.  38 C.F.R. § 3.105(a); see also Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  Instead, the 
veteran is essentially raising the same contentions that were 
considered at the time of the December 2000 rating decision, 
namely, that he has had tinnitus for many years.  

Under the undisputed facts of this case, there is no legal 
entitlement to an effective date earlier than June 28, 2000, 
for the award of service connection for tinnitus.  Where, as 
here, the law is dispositive, the claim must be denied due to 
an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


Entitlement to an effective date earlier than September 9, 
2002, for the award of a 10 percent rating for bilateral 
hearing loss.

The veteran also seeks an effective date earlier than the 
currently-assigned September 9, 2002, for the 10 percent 
rating for his service-connected bilateral hearing loss.  
That date was assigned by the RO based on the date of receipt 
of his claim for an increased rating.  

The veteran seeks an earlier effective date for the 10 
percent rating on the basis that his hearing loss has been 
severe enough to warrant the use of hearing aids for the past 
20 years.  

As set forth above, under applicable law and regulations, 
effective dates are assigned to a large extent by when claims 
are filed.  Specifically, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will 
generally be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C. § 
5110(a) (West 2002); 38 C.F.R. § 3.400 (2006).

An exception to this rule provides that the effective date of 
an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if claim is received 
within one year from such date; otherwise, date of receipt of 
claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2).

In this case, in an April 1985 rating decision, the RO 
granted service connection for hearing loss and assigned an 
initial zero percent rating.  Since that time, the veteran 
has filed numerous claims for an increased rating.  Indeed, 
as set forth above, he filed claims for an increased rating 
for his hearing loss in September 1989, October 1992, March 
1997, and June 2000.  Without exception, however, these 
claims were denied by the RO and the veteran failed to 
perfect an appeal.  Therefore, these claims were finally 
adjudicated and do not provide a basis for establishing an 
earlier effective date, absent a showing of clear and 
unmistakable error which has not been alleged.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002).  

The veteran's most recent claim for an increased rating for 
his bilateral hearing loss was received by VA on September 9, 
2002.  As noted, this is the effective date assigned by the 
RO.  

The Board has carefully reviewed the record in order to 
determine if there was a pending claim for an increased 
rating earlier than September 9, 2002.  See Servello v. 
Derwinski, 3 Vet. App. 196  (1992) (holding that the Board 
must look at all communications that can be interpreted as a 
claim, formal or informal, for VA benefits).   

In that regard, the Board notes that the record contains a 
July 23, 2002, VA clinical record showing that the veteran 
was examined in connection with his complaints of hearing 
loss.  

A report of an examination or hospitalization which meets 
certain requirements may be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(a) (2006).  Under 38 C.F.R. § 
3.157(b), once a formal claim for compensation has been 
allowed or disallowed for the reason that the disability is 
not compensable in degree, the receipt of a VA examination 
report will be accepted as an informal claim for increased 
benefits, when the report relates to examination or treatment 
of a disability for which service-connection has previously 
been established.  The date of the VA outpatient or hospital 
examination will be accepted as the date of receipt of a 
claim.

In this case, the Board finds that the July 23, 2002, VA 
clinical record meets the criteria of 38 C.F.R. § 3.157(b) 
and may be accepted as an informal claim for an increased 
rating for bilateral hearing loss.  The Board can identify no 
earlier communication or record which may be considered a 
claim for an increased rating for hearing loss.  Moreover, 
neither the veteran nor his representative has pointed to any 
medical record or other to any other communication evidencing 
an intent to seek an increased disability rating.  

Having determined that the date of the veteran's claim for an 
increased rating for bilateral hearing loss was July 23, 
2002, the Board must next look to all the evidence of record 
to determine if any increase in disability was ascertainable 
in the year prior to the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o) (2006); see also Quarles v. Derwinski, 3 
Vet. App. 129, 134 (1992).  In that regard, there is no 
medical evidence of record corresponding to the one-year 
period prior to this date and the veteran has identified no 
such evidence, despite being given the opportunity to do so.  
Moreover, the Board finds nothing probative in the remaining 
medical and other evidence of record upon which to conclude 
that there was an ascertainable increase in the severity of 
the veteran's hearing loss disability in the year prior to 
the date of receipt of his July 23, 2002, claim.  

The Board has considered the veteran's contentions to the 
effect that an earlier effective date is warranted as he has 
worn hearing aids for the past 20 years.  Disability 
evaluations for hearing impairment, however, are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  In fact, VA regulations in effect from June 10, 
1999, provide that examinations for compensation purposes are 
to be conducted without the use of hearing aids in order to 
evaluate the severity of the hearing loss disability.  
38 C.F.R. § 4.85 (2006).  Thus, the fact that the veteran has 
worn hearing aids for the past 20 years does not provide a 
basis upon which to assign an earlier effective date for the 
10 percent rating for hearing loss.  

For the reasons set forth above, the Board finds that an 
effective date of July 23, 2002, for the award of a 10 
percent rating for bilateral hearing loss is warranted.  This 
date corresponds to the VA clinical record showing that the 
veteran sought treatment of hearing loss, which has been 
accepted as informal claim for an increased rating under 
38 C.F.R. § 3.157.  It is not factually ascertainable that an 
increase in the severity of the veteran's hearing loss 
disability occurred in the year prior to the date of receipt 
of his claim for an increased rating for that disability.  
Thus, an effective date of July 23, 2002, but no earlier, for 
the assignment of a 10 percent rating for service-connected 
bilateral hearing loss is warranted.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(o)(2).


Entitlement to separate 10 percent ratings for tinnitus of 
each ear

As set forth above, in a December 2000 rating decision, the 
RO granted service connection for bilateral tinnitus and 
assigned a 10 percent rating pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6260, the rating criteria for evaluating 
tinnitus. 

In January 2003, the veteran's representative submitted a 
claim for separate 10 percent ratings for tinnitus of each 
ear.  In an April 2003 determination, the RO denied the 
claim, noting that Diagnostic Code 6260 did not provide for 
the assignment of separate 10 percent ratings for tinnitus of 
each ear.  On behalf of the veteran, his representative 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed this 
decision to the Federal Circuit.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limit a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.   

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits must be 
denied because of the absence of legal merit).  


ORDER
 
Entitlement to an effective date earlier than June 28, 2000, 
for the award of service connection for tinnitus is denied.  

Entitlement to an effective date of July 23, 2002, but no 
earlier, for the award of a 10 percent rating for bilateral 
hearing loss is granted, subject to the law and regulations 
governing the payment of monetary benefits.  

Entitlement to separate 10 percent ratings for tinnitus of 
each ear is denied.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


